DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant’s Amendment filed August 17, 2022 has been fully considered and entered.

Response to Arguments
Applicant's arguments filed August 17, 2022 have been fully considered but they are not persuasive.
Applicant traverses the rejections of claims 1 and 2 under 35 U.S.C. 102(a)(1) as being anticipated by Offrein et al. (US 2014/0294342 Al). and of claims 1 and 4 under 35 U.S.C. 102(a)(1) as allegedly being anticipated by Reedy et al. (US 2002/0131727 Al). 
Applicant states that the amended claim 1 at least recites the following technical features:  "the focal point of the convex lens is located at the cross section of the terminal portion of the core". 
Applicant refers to FIGS. 4-6 and paragraph [0037] of the specification of Offrein and states that Offrein discloses "any optical transmission element L, Ln, Lo referenced in this description can be a microlens, that is, an optical element adapted for focusing optical signals to and or from deflecting element M, Mn or even another optical transmission element L, Ln, Lo located relative thereto." 
Applicant argues that in other words, in Offrein, the optical transmission element L is adapted for focusing optical signals to a deflecting element M and/or even another optical transmission element L, Ln, Lo located relative thereto, and that focusing optical signals to a deflecting element M does not mean the focal point is located at the cross section of the terminal portion of the core, since the optical transmission element L focuses optical signals to deflecting element M and another optical transmission element Lo, wherein the distance from deflecting element M to the optical transmission element L is not equal to the distance from the optical transmission element L to another optical transmission element Lo. 
The examiner agrees that the in Offrein the optical transmission element L is adapted for focusing optical signals to a deflecting element M.
The deflecting element M is located at the cross-section of the terminal portion of the core WCO of the light guide W (see Figure 4).  Therefore, the lens, L, focusing the optical signals to the cross-section of the terminal portion of the core WCO where the deflecting mirror M is located, and thus provides a focal point at the cross section of the core.
Applicant argues that Offrein only teaches that the optical transmission element L can focus optical signals toward a deflecting element M and/or another optical transmission element Lo. However, Offrein fails to disclose that the focal point of optical transmission element L is located at the cross section of the core W. 
The examiner disagrees.  The deflecting element M is located at the cross section of the core WCO.
Applicant concludes that Offrein fails to disclose "the focal point of the convex lens is located at the cross section of the terminal portion of the core" recited in the amended claim 1 of the present application. 
The examiner disagrees because the deflecting element M is located at the cross section of the core of the light guide W, as illustrated in Figure 4.
Applicant states that Reedy also fails to disclose that the focal point of the convex lens is located at the cross section of the terminal portion of the core. 
As explained in the rejection of claim 2 over Reedy et al., which is on page 7 of the previous Office action, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide a convex lens in the invention of Reedy et al. for which the focal point of the convex lens is located at the cross section of the terminal portion of the core (16) for the purpose of maximizing the amount of light that is coupled into the core of the optical fiber to improve coupling efficiency and reduce optical loss.
It’s well established in the optical light guide art that focusing light to the cross-section of the core at the end face of an optical light guide  maximizes optical coupling efficiency into the light guide.  Applicant has not argued that this is incorrect.
In the event that Applicant disagrees, the following references explain that light coupling efficiency is maximized by placing the focal point of a light beam at the core of the light guide:
Tamura (US 2011/0170831 A) teaches that for entering light into an optical fiber, which is a light guide, it is possible to achieve efficient optical transmission by structuring so as to condense light with a lens into the optical fiber core at a focal point (see paragraph 34);
Lam et al. (US 2004/0175072 A1) teaches that optical fibers, which are light guides, may be positioned with an end, i.e. a cross section, as a focal point to permit efficient coupling of a beam form an optical component into the fiber (see paragraph 25);
Alexeev et al. (US 2004/0114873 A1) teaches that a focal point should coincide with an optical end point of a fiber, i.e. light guide, for efficient optical coupling (see paragraph 90);
Awai et al. (US 5,016,152) teaches that a light source for illuminating optical fibers, i.e. light guides, should supply all of the visible light to a focal point at the end of the optical fiber for maximal transfer of light into the fiber (see column 1, lines 29-40); and
Robbins (US 4,704,660) teaches that the most efficient coupling point is at the focal point of a lamp and the end of an optical fiber should be placed at this point of maximum efficiency or transfer of light from a light source to the optical fiber, wherein optical fibers are light guides (see column 6, lines 10-27).
Applicant states that in the present application, the terminal portion structure 100 of an optical transmission element converges light signals at a focal point with the convex lens 3 to increase the tolerance of the distance between the laser emission element 4 or light signal receiving element 5 and the light guiding component 1, increase the tolerance of the inclination angle of the cross section of the terminal portion in the light guiding component 1, broaden the application of the terminal portion structure 100 of an optical transmission element to various laser emission elements 4 or light signal receiving elements 5, render assembly and manufacturing easy, and downsize related elements. 
The fact that applicant has recognized other advantages which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
It’s well established in the prior art that maximum coupling efficiency is achieved by positioning the end of an optical waveguide core a focal point of light from any light source, and that lenses may be used to focus light to a focal point at the end face of a light guide, as evidenced by the prior art applied in the rejections and the additional prior art cited above.
Applicant states that the amended independent claim 1 of the application is not anticipated by and not obvious over Offrein and Reedy and that the amended claim 1 of the present application is patentable over Offrein and Reedy, and the dependent claims 3-7 are also patentable over Offrein and Reedy. 
The examiner disagrees for the reasons stated above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Offrein et al. (US 2014/0294342 A1).
Regarding claim 1; Offrein et al. discloses a terminal portion structure of an optical transmission element (see Figure 4), comprising: 
a light guiding component (waveguide W; see Figure 4 and paragraphs 28 and 29) comprising 
a core (core WCO; see Figure 4 and paragraph 29) and 
a cladding (cladding WCl; see Figure 4 and paragraph 29) enclosing the core (core WCO), 
wherein refractive index of the cladding (cladding WCl) is less than refractive index of the core (core WCO), 5allowing light signals to be transmitted in the light guiding component by total internal reflection (this is inherently how the optical waveguide functions; the examiner notes that the refractive index of the cladding must inherently be less than the refractive index of the core for the core to guide light by total internal reflection as required by Snell’s Law); 
a glass protection layer (OI; glass; see paragraph 43) covering at least the terminal portion of the light guiding component (W; see Figure 4); and 
a convex lens (Lens L, which is convex; see Figure 4 and paragraph 27) disposed on a side of the glass protection layer (OI), 10
wherein a cross section of the terminal portion of the light guiding component (W) tilts relative to an axial direction (the core WCO extends along the axis direction) of the light guiding component (W), and an optical axis (the axis of the lens extends along the light path indicated by the dashed line through the lens in Figure 4) of the convex lens (L) is perpendicular to the axial direction of the light guiding component (W; see Figure 4, the dashed line is perpendicular to the axial direction of the waveguide W);
wherein the focal point of the convex lens (L) is located at the cross section of the terminal portion of the core (Wco; see paragraph 37, wherein the lens L is adapted for focusing optical signals to and/or from deflecting element M, and deflecting element M is located at the cross section of the terminal portion of the core; see Figure 4).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Offrein et al. (US 2014/0294342 A1).
Regarding claim 3; Offrein et al. does not disclose that an included angle between the cross section of the terminal 22portion (M) of the light guiding component (W) and the axial direction of the light guiding component (W) is less than 44 degrees.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the included angle between the cross section of the terminal portion (M) of the light guiding component (W) and the axial direction of the light guiding component (W) in the invention of Offrein et al. for the purpose of adjusting the output location and direction of the optical beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Reedy et al. (US 2002/0131727 A1).
Regarding claims 1 and 4; Reedy et al. discloses a terminal portion structure of an optical transmission element (see Figures 1-4), comprising: 
a light guiding component (optical fiber 15; see Figures 1-3, and paragraph 103) comprising 
a core (core 16; see paragraph 103) and 
a cladding (cladding 26; see paragraph 103) enclosing the core (16), 
wherein refractive index of the cladding is less than refractive index of the core (see paragraph 7), 5allowing light signals to be transmitted in the light guiding component by total internal reflection (this is inherently how light is guided within fibers); 
a glass (silicon dioxide substrate; see paragraph 107) protection layer (transparent insulating substrate 17; see paragraph 103) covering at least the terminal portion of the light guiding component (15); and 
a convex lens (lens 41; see Figure 3 and paragraph 107) disposed on a side of the glass protection layer (17), 10
wherein a cross section of the terminal portion of the light guiding component (15) tilts relative to an axial direction of the light guiding component (15; see Figure 2), and an optical axis of the convex lens (41) is perpendicular to the axial direction of the light guiding component (15; see Figure 3); and
a laser emission element (20) facing the convex lens (41; see Figure 3).
Reedy does not specifically disclose that the focal point of the convex lens is located at the cross section of the terminal portion of the core.  The examiner takes Official notice that it well known to a person or ordinary skill in the art that placing a cross-section of a light guide core at the focal point of a light beam maximizes optical coupling efficiency into the optical fiber.  Therefore, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to use a convex lens in the invention of Reedy et al. for which the focal point of the convex lens is located at the cross section of the terminal portion of the core (16) for the purpose of maximizing the amount of light that is coupled into the core of the optical fiber to improve coupling efficiency and reduce optical loss.
Regarding claim 3; Reedy et al. does not disclose that an included angle between the cross section of the terminal 22portion (see Figure 2) of the light guiding component (15) and the axial direction of the light guiding component (15) is less than 44 degrees.  Before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to adjust the included angle between the cross section of the terminal portion (see Figure 2) of the light guiding component (15) and the axial direction of the light guiding component (15) in the invention of Reedy et al. for the purpose of adjusting the output location and direction of the optical beam, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 105 USPQ 233) and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Regarding claim 5; Reedy et al. discloses the terminal portion structure of an optical transmission element according to claim 1, and further teaches that a light signal receiving element (light-receiving device or photodetector in place of a vertical cavity service emitting laser, VCSEL; see paragraph 102; detector 30; see Figure 5) may be provided instead of a laser (20).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to alternatively provide a light receiving element or photodetector in place of the laser (20 in Figure 3) and facing the convex lens (41) for the purpose of coupling light from the fiber to a light receiving element or photodetector, since the use of light receiving elements in place of lasers is known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 6; Reedy et al. teaches that a light guiding component (optical fibers 115) may alternatively be plural number (see Figure 4), and the light guiding components (115) are arranged in parallel (see Figure 4), with the glass protection layer 10covering (117) at least the terminal portions of the light guiding components (115; see Figures 1-4).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to provide the light guiding component (optical fibers) that is in a plural number, and the light guiding components (fibers) are arranged in parallel, with the glass protection layer 10covering at least the terminal portions of the light guiding components (fibers) in the invention of Reedy et al., since the provision of plural fibers was known in the prior art and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Reedy et al. (US 2002/0131727 A1) in view of Tran et al. (US 6,115,521).
Regarding claim 7; Reedy et al. teaches that a plurality of V-shaped grooves (12, 112) are provided in a second protection layer (11, 111; see Figure 4) that is opposed to the protection layer (17, 117) having the lens (41; see Figure 3) to accommodate and position the optical fibers (15, 115).  Reedy et al. does not teach that the V-shaped grooves are formed in the top protection layer.  Tran et al. teaches that V-shaped grooves (38) for receiving optical fibers (44) may be positioned in protection layers (36) having a convex lens (39) formed therein.  Thus, before the effective filing date of the present invention, one of ordinary skill in the would have found it obvious to alternatively provide a plurality of V-shaped grooves parallel to the light guiding components (fibers) in the glass protection layer (17, 117) of Reedy et al. for the purpose of eliminating the need for a second protection layer having V-grooves, by forming the grooves and the lens or lenses in the manner taught by Tran et al., since this is a known alternative arrangement for positioning fibers in a protection layer, and one of ordinary skill could have combined the elements by known coupling methods with no change in their respective functions to yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tamura (US 2011/0170831 A); Lam et al. (US 2004/0175072 A1) ; Alexeev et al. (US 2004/0114873 A1); Awai et al. (US 5,016,152); and Robbins (US 4,704,660) teach that optimal coupling is achieved by placing a cross-section of an optical waveguide (optical lightguide / optical fiber) core at the focal point of a beam of light (see the discussion above in the Response to Arguments section).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345. The examiner can normally be reached Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874